Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 5/31/2022.

As filed, claims 16-19, 21-30, 34, and 35 are pending, wherein claim 35 is new; claims 20 and 31-33 are withdrawn; and claims 1-15 are cancelled.

Election/Restrictions
Regarding the newly added claim 35, the scope of such claim read on the elected species recited on the non-final rejection mailed on 3/3/2022.  Accordingly, the claim will be examined herein.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 5/31/2022, with respect to claims 16-19, 21-30, and 34, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claim 16 regarding “the sprouting angiogenesis” and “the blood vessel” is maintained because the Examiner still find the abovementioned phrases lack antecedent basis since the Applicant has not recite “a” sprouting angiogenesis or “a” blood vessel prior to the recitation of the abovementioned phrases in claim 16. 

The § 112(b) indefinite rejection of claims 17, 18, 24, and 30 is withdrawn per amendments.

The § 103(a) rejection of claims 22 and 23 by Kumar is withdrawn per amendments.

The § 103(a) rejection of claims 16-19, 21, 24-27, 30, and 34 by Kumar is maintained because Kumar still teaches that SPL downregulation can be exploited as an adjuvant approach to enhance the therapeutic response of tumor cells to DNA-damaging agents or SPL blockade might be used to transiently raise S1P levels as a way of protecting reproductive organs and potentially other organ function in cancer patients receiving radio- and chemotherapy.  This is supported by evidentiary reference titled “Truth and consequence of sphingosine-1-phosphate lyase”, hereinafter Aguilar, which teaches that SPL knockdown improves the efficiency of DNA repair, whereas SPL overexpression delayed the kinetics of DNA repair.  Aguilar also shown that chemical inhibition of SPL prolonged the survival of mice exposed to a lethal dose of radiation, which revealed that SPL also regulates DNA damage response and offers radioprotection.  All of which rendered the instant process prima facie obvious over Kumar as evidenced by Aguilar.  In addition, the Examiner finds that the declaration under 37 CFR 1.132, submitted by the inventor, Christian Auclair, on 5/31/2022 provided the same conclusion as Aguilar that chemical inhibition of SPL offered better survival rate when DNA-damaging agent, such as gemcitabine, is used.   

    PNG
    media_image1.png
    127
    529
    media_image1.png
    Greyscale

(Aguilar, pg. 10, 1st paragraph)

	The Examiner would like to note that Figs. 2 and 5 of the abovementioned declaration is blurry and illegible and thus, a better drawing of the abovementioned two figures is needed in order for the abovementioned two figures to be considered.

The claim objection of claim 30 is withdrawn per amendments. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19, 21-30, 34, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 16, the claim recites the phrases, “the sprouting angiogenesis” and “the blood vessels”, wherein the word, “the”, requires antecedent basis, and it is unclear where applicant has defined “a” sprouting angiogenesis or blood vessel.  Without antecedent basis, the claim is rendered indefinite.

b)	Regarding claim 35, the claim is dependent of claim 16 and recites the phrase, “a compound of instant formula (I)”, without providing structure in claim 16 or 35.  As a result, the claim does not stand alone and one must refer back to the specification to define the claimed invention to determine the metes and bounds of the claim and thus, the claim is rendered indefinite.

c)	Regarding claims 17-19, 21-30, 34 and 35, these claims are dependent of claim 16, and they failed to correct the indefiniteness issue of claim 16, which rendered these claims indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-19, 21, 24-27, 30, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over “Lyase to live by: Sphingosine phosphate lyase as a therapeutic target”, hereinafter Kumar (see PTO-892 form mailed on 3/3/2022), as evidenced by “Truth and consequence of sphingosine-1-phosphate lyase”, hereinafter Aguilar.

Regarding claims 16-19, 21, 27, 30, 34, and 35:
Determining the scope and contents of the prior art:   
Kumar, for instance, teaches an orally delivered small molecular inhibitor of sphingosine 1-phosphate lyase (SPL) called LX2931, which is developed by Lexicon Pharmaceuticals (shown below).  LX2931 has the structure of 
    PNG
    media_image2.png
    96
    268
    media_image2.png
    Greyscale
, wherein instant variable R1 is 
    PNG
    media_image3.png
    62
    84
    media_image3.png
    Greyscale
; instant variable R2 is 
    PNG
    media_image4.png
    86
    115
    media_image4.png
    Greyscale
; and instant variable R3 is H.


    PNG
    media_image5.png
    170
    324
    media_image5.png
    Greyscale
(pg. 1020, right column, 1st paragraph)

	In addition, Kumar, for instance, teaches that sphingosine-1-phosphate (S1P) levels in tissues and in the circulation are tightly maintained, and SPL appears to be an important gatekeeper for regulating sphingolipid homeostasis and S1P signaling.  Accordingly, SPL can exert its effects on physiological processes by depleting its substrate, which is S1P or by forming the products of phosphoethanolamine and hexadecenal.  

    PNG
    media_image6.png
    217
    323
    media_image6.png
    Greyscale

(pg. 1020, right column, 2nd and 3rd paragraph)

	Lastly, Kumar, for instance, teaches that SPL downregulation might be exploited as an adjuvant approach to enhance the therapeutic response of tumor cells to DNA-damaging agents or SPL blockade might be used to transiently raise S1P levels as a way of protecting reproductive organs and potentially other organ functions in cancer patients receiving radio- and chemotherapy.  


    PNG
    media_image7.png
    128
    323
    media_image7.png
    Greyscale

(pg. 1017, right column, 1st paragraph)

	This is supported by evidentiary reference Aguilar, which teaches that SPL knockdown improves the efficiency of DNA repair, whereas SPL overexpression delayed the kinetics of DNA repair.  Aguilar has also shown that chemical inhibition of SPL prolonged the survival of mice exposed to a lethal dose of radiation, which revealed that SPL also regulates DNA damage response and offers radioprotection.


    PNG
    media_image1.png
    127
    529
    media_image1.png
    Greyscale

(Aguilar, pg. 10, 1st paragraph)

Ascertaining of the difference between the prior art and the claim at issue:   
	Kumar, for instance, did not explicitly teaches that LX2931 can be used to treat solid tumor cancer, and that LX2931 increased S1P concentration to a level that suppress the sprouting angiogenesis and stabilize the blood vessels.  
In addition, Kumar, did not explicitly teach the sequence of administering the S1P lyase inhibitor followed by sequential chemotherapy or radiotherapy.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time the application is filed to modify the therapeutic utility of LX2931 to include the treatment of solid tumor cancer based on Kumar’s disclosure shown above.  There is also a reasonable expectation of success that SPL downregulation or blockade can be achieved by a SPL inhibitor, such as LX2931, which can either enhance the therapeutic response of tumor cells to DNA-damaging agents or protecting the reproductive organs and potentially other organ functions in cancer patients receiving radio- and chemotherapy.   
In addition, the Examiner finds that LX2931, as a SPL inhibitor, can inherently raise S1P level in tissues and in circulation (i.e. plasma concentration) due to the inhibition of the abovementioned biological function of SPL. The suppression of sprouting angiogenesis and stabilization of blood vessels are inherent features of the abovementioned raised S1P level, which needs not be recognized at the time of the invention, according to guidance in MPEP 2112(II).    As for the raised S1P level required to suppress angiogenesis and stabilize blood vessels, the Examiner finds that Kumar, based on the disclosure shown above, identified S1P level as critical and as a result-effective variable, which can be optimized through routine experimentation, according to the guidance in MPEP 2144.05(II)(A).  The Examiner also finds that one of ordinary skill in the art would recognized the sequence of administering the S1P lyase inhibitor followed by sequential chemotherapy or radiotherapy as result effective variable and thus, the optimization of the abovementioned sequence through routine experimentation in the abovementioned process of Kumar is prima facie obvious according to the guidance in MPEP 2144.05(II)(A).  

Regarding claims 24-26:
Determining the scope and contents of the prior art:   
	Kumar, for instance, teaches the abovementioned process.

Ascertaining of the difference between the prior art and the claim at issue:   
	Kumar, for instance, did not explicitly teach a S1P plasma concentration less than the median S1P plasma concentration value of healthy volunteers, wherein such S1P plasma concentration can include a value less than 650 nM or 700 nM.

Finding of prima facie obviousness --- rationale and motivation:   
As mentioned above, the Examiner finds that Kumar identified S1P level or plasma concentration as critical and as a result-effective variable, which can be optimized to the abovementioned value of less than 650 nM or 700nM through routine experimentation, according to the guidance in MPEP 2144.05(II)(A).

Conclusion
Claims 16-19, 21-30, 34, and 35 are rejected.
Claims 20 and 31-33 are withdrawn.
Claims 1-15 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626